Citation Nr: 0604635	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for tenosynovitis of the left hip, including calcific 
tendonitis (claimed as left hip condition).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker



INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1970.

The claim regarding the left hip condition comes to the Board 
of Veterans' Appeals (Board) from a July 2003 rating 
decision, granting service connection at a 10 percent rating.  
The veteran filed a notice of disagreement in August 2003.  
The RO issued a statement of the case in April 2004, and the 
veteran perfected his appeal in June 2004.

The claim regarding service connection for dermatophysis, 
including seborrhea keratoses with telangiectasis (claimed as 
jungle rot) comes to the Board from a March 2003 rating 
decision.  The veteran filed a notice of disagreement in 
April 2003, the RO issued a statement of the case in July 
2003, and the veteran perfected his appeal later that same 
month.  This claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's left hip condition has not exhibited ankylosis or 
flail joint of the hip, limitation of flexion to 30 degrees, 
or limitation of abduction with motion lost beyond 10 
degrees.

2.  There is no evidence of hospitalization due to his left 
hip condition, or that it markedly interferes with his 
employment. 






CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for tenosynovitis of the left hip, including calcific 
tendinitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.59,  Plate II, 
4.71a, Diagnostic Codes 5024, 5250, 5251, 5252, 5253, 5254 
and 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA's duty to notify was satisfied in a February 2005 letter, 
which contained all four elements required by Pelegrini II.  
Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran proper notice in February 2005 and readjudicated his 
claims in a May 2005 supplemental statement of the case.  VA 
has also provided him every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.

As to VA's duty to assist, the veteran's VA and private 
treatment records are in the claims file.  Several VA 
examinations (August 2002, March 2003 and May 2005) and 
private examinations were conducted, and their subsequent 
reports were reviewed.  The veteran has not indicated that 
there are any relevant outstanding medical records.

VA has satisfied its duties to notify and assist and 
additional development efforts would not be fruitful.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

II. Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In an appeal of an initial rating (such as the present 
appeal), consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's left hip condition has been assigned a 10 
percent rating under Diagnostic Code 5024 (tenosynovitis).  
Under this criteria, the condition will be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

No medical evidence in the file reflects that the veteran has 
ankylosis or flail joint of the hip, or that he has 
impairment with his femur, so the rating criteria of 
Diagnostic Codes 5250, 5254 and 5255, respectively, are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254 
and 5255.  

For VA rating purposes, the normal range of motion for 
extension of the hip is zero degrees.  38 C.F.R. § 4.71a, 
Plate II.  Diagnostic Code 5251 (which compensates for 
limitation of extension of the thigh) has a maximum rating of 
10 percent, so, since the veteran currently has a rating of 
10 percent, he would not benefit from this rating criterion.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  

For VA rating purposes, the normal range of motion for 
flexion of the hip is to 125 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5252, a 20 percent rating is 
assigned when flexion of the thigh is limited to 30 degrees.  
Here, the veteran's flexion range of motion has been at 
worst, 90 degrees, which was at his March 2003 examination, 
and is greater than the 30 degrees limitation required for a 
20 percent rating under Diagnostic Code 5252.  

For VA purposes, the normal range of motion for abduction of 
the hip is 45 degrees.  38 C.F.R. § 4.71a, Plate II.  
Pursuant to Diagnostic Code 5253, a 20 percent rating is 
assigned when there is limitation of abduction with motion 
lost beyond 10 degrees.  Although the veteran's range of 
motion, including abduction has apparently been limited by 
pain, it has routinely been well above 10 degrees.  For 
example, at his March 2003 VA examination, abduction was 45 
degrees.  On examination at an April 2004 VA outpatient 
visit, his range of motion was 60 degrees on external 
rotation, and 30 degrees on internal rotation, with pain 
primarily on external rotation.  At a May 2005 VA 
examination, abduction was 30 degrees with pain.  Therefore, 
since the veteran has routinely displayed a range of motion 
far above 10 degrees, he does not meet the criteria for a 
higher rating pursuant to Diagnostic Code § 5253.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.59, as 
well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain.  
Although the veteran has reported almost constant pain, 
stiffness, and flare-ups of his left hip over the years, he 
has consistently been able to flex his hip to at least 90 
degrees, and abduct his hip to at least 30 degrees, which is 
above the level required for a higher compensable rating 
under the relevant rating criteria.  Moreover, although he 
has subjectively complained of pain, the evidence reflects 
that no instability has been found and he regularly appears 
ambulatory in clinical settings, without the use of crutches 
or canes, and in no acute distress.  Thus, the Board finds 
the 10 percent rating assigned for his left hip condition 
more than adequately compensates any potential functional 
loss due to pain on use or during flare-ups, or due to 
weakness, fatigability, or incoordination.

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  However, there 
is no evidence that the veteran has been hospitalized for his 
left hip condition, or that his hip condition has impacted 
his ability to work to the extent that would warrant an 
extraschedular rating.  For example, he continues to work as 
a tugboat captain, with no evidence to reflect that he has 
missed workdays, or is unable to perform his job functions 
due to his left hip.  Moreover, the 10 percent schedular 
rating already assigned is based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  

In summary, the preponderance of the evidence reflects that 
since the initial grant of service connection, a rating in 
excess of 10 percent for tenosynovitis of the left hip, 
including calcific tendonitis is not warranted.  


ORDER

An initial rating in excess of 10 percent for tenosynovitis 
of the left hip, including calcific tendonitis is denied. 


REMAND

The veteran's service medical records reflect an occasion 
when he was treated for a fungus of both feet in June 1968.  
Post service records reflect various skin related diagnoses.  
These have included areas of actinic keratoses on his arms; 
seborrheic and actinic keratosis; actinic keratoses of the 
head, neck and upper extremities; tinea pedis, and xerosis.  
Given the presence of skin problems in service with evidence 
of current skin problems, the veteran should be examined and 
an opinion obtained as to whether any current disability is 
related to the skin complaints noted in service.  

Therefore, the Board REMANDS for the following:

1.   Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests.  For 
any current skin related 
disability/diagnosis, the examiner should 
offer an opinion as to whether it is as 
likely as not that it had its onset in 
service, and/or is related to the foot 
fungus for which the veteran was treated 
in service.  

2.  Thereafter, readjudicate the claim 
for service connection for a skin 
disability.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


